Citation Nr: 1020439	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-29 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to restoration of a 30 percent rating for 
bilateral hearing loss, currently rated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to July 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In this decision the RO reduced the Veteran's 
evaluation for his service-connected bilateral hearing loss 
from 30 percent to noncompensably disabling, effective 
December 1, 2008.  In March 2010, the Veteran testified 
before the undersigned at a Board hearing at the RO.  A 
transcript of that hearing has been incorporated into the 
claims file.  

During the course of this appeal, the Veteran filed a claim 
for an increased rating for bilateral hearing loss.  As this 
issue has not been perfected for appellate review, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The 30 percent rating for bilateral hearing loss was in 
effect from January 16, 2003, to December 1, 2008, a period 
of more than five years.

2.  The September 2007 rating decision that proposed the 
reduction in the rating for bilateral hearing loss, the 
August 2008 rating decision that reduced the rating, and the 
September 2008 Statement of the Case (SOC), reflect that the 
RO failed to consider, and provide notice of, the provisions 
of 38 C.F.R. § 3.344.


CONCLUSION OF LAW

The reduction of the Veteran's disability rating for 
bilateral hearing loss from 30 percent to noncompensable, 
effective December 1, 2008, was improper, and the 30 percent 
rating is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.344 (2009); Kitchens v. 
Brown, 7 Vet. App. 320 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

In light of the favorable decision restoring the 30 percent 
rating for service-connected bilateral hearing loss, the 
Board finds that any VA deficiency in complying with VCAA is 
harmless error as the Board's action below constitutes a full 
grant of benefits.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006).  
Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Facts

The Veteran's service treatment records include a November 
1985 examination report diagnosing the Veteran as having 
hearing loss in both ears (nonprogressive).  Audiological 
findings at that time showed puretone hearing decibel 
thresholds of 10, 5, 0, 20, 45 and 45 in the right ear and 
10, 10, 0, 30, 35 and 30 in the left ear at 500, 1000, 2000, 
3000, 4000 and 6000 Hertz (Hz), respectively.  A June 1988 
record contains the Veteran's complaints of having a chronic 
hearing deficit since 1986.  He was assessed at that time as 
having Eustachian tube dysfunction.  

In June 2000, the Veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  

During VA audiology testing in July 2000, the audiologist 
stated that organic thresholds could not be established for 
pure tone responses and there were discrepancies between the 
SRT (speech recognition threshold) and pure tone average for 
each ear.  He further stated that the Veteran's responses 
during informal conversations with the examiner were not 
consistent with the degree of hearing loss that he attempt to 
exhibit during audiometric testing.  The examiner noted that 
the correct speech recognition responses were obtained at 50 
decibels in each ear.  The examiner recommended that an 
audiologic re-evaluation be conducted in order to establish 
organic hearing thresholds.  The examiner relayed non-organic 
results as follows:  pure tone threshold levels of 50, 60, 
75, 85, 85 and 70 decibels in the right ear and 55, 55, 60, 
50, 90 and 90 decibels in the left ear at 500, 1000, 2000, 
3000, 4000 and 6000 Hz, respectively.  Speech recognition 
scores using the Maryland CNC list were 64% in the right ear 
and 70% in the left ear.  

In August 2000, the Veteran underwent more audiologic 
testing.  The examiner similarly stated that reliable 
thresholds could not be established for the Veteran and that 
he could respond to conversational speech without facing the 
speaker at normal levels and answered questions at 45 
decibels levels which were below thresholds obtained in 
either ear.  He also noted poor agreement between SRT and 
pure tone thresholds and further noted that the Veteran 
responded correctly to 80% of word lists in both ears at 
levels below obtained levels.  He said that the test results 
should not be considered a valid estimate of the Veteran's 
hearing to be used for compensation and recommended a re-
evaluation for reliable thresholds.  Non-organic thresholds 
were as follows:  pure tone threshold levels of 50, 55, 80, 
95, and 90 decibels in the right ear and 70, 65, 70, 85, and 
85 decibels in the left ear at 500, 1000, 2000, 3000, and 
4000 Hz, respectively.  Speech recognition scores using the 
Maryland CNC list were not obtained.  

In September 2000, the Veteran underwent audiologic retesting 
in an attempt to establish reliable thresholds; however, the 
examiner stated that there continued to be a significant 
disagreement between audiologic thresholds (pure tone 
average) and SRT.  The examiner similarly noted that the 
audiologic thresholds identified that day could not be 
considered a reliable measurement of the Veteran's hearing 
and that word recognition could not be assessed due to time 
constraints.  The examiner said that they may want to obtain 
an "ABR" to assess an accurate threshold identifier.  
Recorded audiologic testing revealed pure tone threshold 
levels of 50, 50, 75, 75, and 80 decibels in the right ear 
and 50, 50, 55, 85, and 85 decibels in the left ear at 500, 
1000, 2000, 3000, and 4000 Hz, respectively.  Speech 
recognition scores using the Maryland CNC list were not 
obtained.  

In a statement dated in September 2000, the Veteran asserted 
that he was told during his VA audiology appointment that " 
'the numbers do not add up.' "  He further asserted that the 
VA audiology clinic was trying to "distort the Compensation 
and Pension personnel from accurately assessing my true 
hearing loss".  

VA records show that the Veteran was scheduled for an "ABR" 
in October 2000, but refused to return for the testing.

Private medical records show that the Veteran was seen in 
emergency care and treatment in May 2002 complaining of poor 
ear drainage and left ear pain for one week.  He was noted to 
have a history of chronic otitis media left ear and was 
status post tubes times three.  The Veteran returned later in 
May 2002 complaining of worsening left ear pressure and 
decreased hearing.  He was assessed as having chronic left 
Eustachian tube dysfunction with left otitis media.  

In a rating decision dated in February 2003, the RO granted 
service connection for hearing loss of the right and left 
ears, and assigned a 20 percent rating for each ear, 
effective August 1, 2000.

Private audiological records dated in February 2003 include 
examination findings showing a normal right drum and a left 
drum pierced by the tube.  They also include an audiogram in 
graph form.  The examiner reported that the audiogram showed 
hearing loss both sides, left more than right, panocochlear 
with rapid loss from 1000 to 2000 Hz until 80 dB (decibels) 
right and 90 dB left conductive deafness of 10 to 30 dB right 
from 250 to 300 Hz and 250 to 750 Hz left.

In a June 2003 rating decision, the RO, among other actions, 
reduced the Veteran's hearing loss evaluations from separate 
20 percent ratings in each ear to a single rating of 30 
percent effective January 16, 2003, on the basis of clear and 
unmistakable error.  His combined rating for compensation was 
increased from 70 to 80 percent, effective January 16, 2003.

In December 2004, the Veteran filed a claim of entitlement to 
increased ratings for his service-connected disabilities.  

On an authorized VA audiologic evaluation in May 2005, pure 
tone thresholds, in decibels, revealed 20, 25, 45, 65 and 60 
in the right ear and 20, 25, 25, 65 and 65 in the left ear at 
500, 1000, 2000, 3000 and 4000 Hz, respectively.  Speech 
audiometry using the CNC Word List revealed speech 
recognition ability of 96 percent in the right ear and 94 
percent in the left ear.

The examiner interpreted the results as showing normal 
hearing in the right ear from 250-1000 Hz with a moderate to 
moderately severe high-frequency sensorineural hearing loss 
from 2000 to 8000 Hz.  The examiner further stated that the 
left ear revealed normal hearing from 250-2000 Hz with a 
moderately severe high frequency sensorineural hearing loss 
form 3000-8000 Hz.  Speech recognition was noted to be 
excellent bilaterally.

In a June 2005 rating decision, the RO noted that while 
audiologic examination findings revealed a 0 percent 
evaluation for hearing loss thus showing some improvement in 
the condition, sustained improvement had not been definitely 
established.  Thus, the RO continued the 30 percent rating.

In September 2007, the RO proposed reducing the Veteran's 30 
percent rating for his service-connected hearing loss to 0 
percent.  The RO noted that findings from the May 2005 VA 
examination showed sustained improvement and that he had 
failed to report to a scheduled VA examination in June 2007.

In a statement dated in September 2007, the Veteran stated 
that he had severe high frequency hearing loss as a result of 
several inner and middle ear infections in service due to 
Eustachian tube dysfunction and had been issued hearing aids 
in service.  He took exception to VA's finding that his 
hearing had improved, stating that hearing never gets better 
with age, and that he was no exception.

On an authorized VA audiologic evaluation in February 2008, 
pure tone thresholds, in decibels, revealed 20, 15, 55, 70 
and 70 on the right and 20, 25, 40, 70 and 65 on the left at 
500, 1000, 2000, 3000 and 4000 Hz, respectively.

The examiner interpreted the results as showing a right 
normal sloping to severe and a left normal sloping to 
moderately severe sensorineural type hearing loss.

In April 2008, the RO received a private audiogram dated in 
February 2005 from T. Arnaldo Garro, P.A.  Pure tone 
thresholds, in decibels, showed 45, 45, 60, 70, and 70 on the 
right and 45, 50, 50, 70, and 75 on the left at 500, 1000, 
2000, 3000 and 4000 Hz, respectively. 

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.

In an August 2008 rating decision, the RO reduced the 
Veteran's evaluation for his service-connected bilateral 
hearing loss from 30 percent to noncompensably disabling, 
effective December 1, 2008.  Also in this decision, the RO 
granted service connection for tinnitus and assigned the 
Veteran a 10 percent rating, effective February 29, 2008.  
The Veteran's combined rating for compensation remained at 80 
percent.

In the substantive appeal dated in September 2008, the 
Veteran asserted that the audiologic test scores were 
"highly inaccurate".  

In December 2008, the RO received private office notes 
showing that the Veteran had been treated from June 2001 to 
August 2001 for left ear granulation tissue debris and 
drainage with sensation of obstruction and plugging.  

VA outpatient records show that the Veteran was seen in an 
audiology clinic in July 2009 requesting new aids.  His last 
set was reportedly lost in 1990.  Pure tone testing was noted 
to reveal bilateral mild sloping to severe sensorineural type 
hearing loss.  These records include a VA audiogram dated in 
July 1990 in graph form.

The Veteran testified at a Board hearing in March 2010 that 
hearing loss is the most underrated disability in VA's entire 
rating schedule.  He testified that the audiological tests 
that are performed in sound booths are not accurate 
indicators of the severity of hearing loss disabilities.  He 
also indicated his willingness to report to a new examination 
to see if the results would change anything.  

III.  Analysis

Pertinent Law and Regulations

The Veteran contends that the 30 percent evaluation that had 
been assigned for his sensorineural bilateral hearing loss 
should be restored.  He maintains that he suffers from severe 
hearing impairment in both ears; and that hearing loss does 
not improve with age.  

When reducing a Veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 38 
C.F.R. § 3.105(e).  Section 3.105(e) specifically provides 
that where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  Id.  The RO must then advise 
the Veteran of the proposed rating and give the veteran 60 
days to present additional evidence showing that compensation 
should be continued at the present evaluation level.  If 
additional evidence is not received within the 60 day period, 
the RO is to take final action and the award is to be reduced 
or discontinued effective the last day of the month in a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  Id.

In the present case, by rating decision dated September 2007, 
the RO proposed a reduction from 30 percent to 0 percent for 
the Veteran's hearing loss, and the Veteran was advised of 
the same. Within the 60-day period, the Veteran submitted a 
statement explaining that his bilateral hearing impairment 
had not improved.  After review of the additional evidence 
which was submitted, the RO took final rating action in 
August 2008.  At that time, the RO reduced the Veteran's 
disability evaluation to 0 percent effective December 1, 
2008.  Thus, the record establishes that the RO complied with 
all procedural requirements set forth in 38 C.F.R. 
§ 3.105(e).  That notwithstanding, the record shows that the 
reduction of the Veteran's bilateral hearing loss disability 
from 30 to 0 percent did not reduce or discontinue his 
compensation payments as his combined rating evaluation 
remained at 80 percent.  This was due to the RO's August 2008 
grant of service connection for tinnitus and assignment of a 
10 percent rating, effective February 29, 2008.  

Provisions (a) and (b) of 38 C.F.R. § 3.344 should be applied 
in reduction cases involving an evaluation that continued at 
the same level for five years or more, and section (c) should 
be applied in cases where the RO reduces an evaluation that 
was in effect for less than five years. 

In this case, at the time of the reduction to 0 percent 
effective December 1, 2008, a 30 percent rating for the 
Veteran's service-connected bilateral hearing loss had been 
continuously in effect since January 16, 2003; a period of 
just over 5 years.  See Brown v. Brown, 5 Vet. App. 413, 418 
(1993) (measured from the effective date of the disability 
rating, not the rating decision).  As such, the provisions of 
38 C.F.R. § 3.344(a) and (b) are applicable.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that, 
where a veteran's schedular rating has been both continuous 
and stable for five years or more, the rating may be reduced 
only if the examination upon which the reduction is based is 
at least as full and complete as the examination used to 
establish the higher evaluation.  A rating that has been in 
effect for more than 5 years will not be reduced on any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  The rating 
agency must also take into consideration whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition had demonstrated actual 
improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-82 (1992).

As indicated above, the rating for the disability under 
consideration was in effect for more than five years.  Hence, 
the provisions of 38 C.F.R. § 3.344(a) and (b) are for 
application.  However, the September 2007 rating decision 
that proposed the reduction in the rating for bilateral 
hearing loss, the August 2008 rating decision that reduced 
the rating, and the September 2008 SOC reflect that the RO 
failed to consider, and provide notice of, the provisions of 
38 C.F.R. § 3.344. The RO did not address whether the VA 
examination used as a basis for the reduction was as full and 
complete as the examination on which the 30 percent rating 
was established, or whether the evidence demonstrated 
material improvement that would be maintained under the 
ordinary conditions of life.  

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
reduction case the erroneous reduction must be vacated and 
the prior rating restored.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991). In fact, the Court has consistently 
held that when VA reduces a Veteran's disability rating 
without following the applicable regulations, the reduction 
is void ab initio and will be set aside.  Greyzck v. West, 12 
Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).

Accordingly, the 30 percent rating assigned for bilateral 
hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100 
must be restored, effective December 1, 2008.  Given the 
outcome warranted in view of this procedural defect, the 
Board need not address, from an evidentiary standpoint, the 
actual merits of the reduction.


ORDER

As the August 2008 reduction of the 30 percent rating for 
bilateral hearing loss was in error, restoration of the 30 
percent rating for bilateral hearing loss, effective December 
1, 2008, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


